--------------------------------------------------------------------------------


Exhibit 10.1


OREGON PACIFIC BANCORP 2006 NON-EMPLOYEE DIRECTOR
DEFERRED COMPENSATION PLAN


This Oregon Pacific Bancorp Director Non-Employee Deferred Compensation Plan
(the "Plan"), is hereby established on and as of the date of adoption of the
Plan by the Board of Directors. The Plan, as structured, is designed to provide
non-employee directors with the opportunity to defer payment of their directors'
fees in accordance with the provisions of this Plan.  It is the intention of
Oregon Pacific Bancorp and it is the understanding of the Directors
participating in the Plan, that the Plan constitutes a nonqualified deferred
compensation plan under the provisions of Section 409A of the Code and
applicable regulations issued thereunder.


ARTICLE I - DEFINITIONS


For the purposes hereof, the following words and phrases shall have the meanings
indicated.


1.1    "ACCOUNT" shall mean the bookkeeping account established in accordance
with Article II hereof, including the Interest Bearing Account, the Common Stock
Account, and the Dividend Account.


1.2    ”BENEFICIARY" shall mean any person designated by a Participant in
accordance with the Plan to receive payment of all or a portion of the remaining
balance of the Participant's Account in the event of the death of the
Participant prior to receipt by the Participant of the entire amount credited to
the Participant's Account.


1.3    "CHANGE OF CONTROL" shall be deemed to have occurred in accordance with
the requirements of Section 409A of the Code and applicable regulations issued
thereunder, if a change in the ownership or the effective control of the
Corporation occurs, or if there occurs a change in the ownership of a
substantial portion of the assets of the Corporation.


1.4    "CODE" means the U. S. Internal Revenue Code of 1986, as amended.


1.5    "CORPORATION" shall mean Oregon Pacific Bancorp, a bank holding company
and its corporate successors, including the surviving corporation resulting from
any merger of Oregon Pacific Bancorp with any other corporation or corporations.


1.6    "COMMON STOCK" shall mean the common stock of Oregon Pacific Bancorp.


1.7    "DIRECTOR" shall mean (i) any non-employee member of the Board of
Directors of the Corporation and (ii) any non-employee member of the Board of
Directors of a Subsidiary.


1.8    "ELECTION AGREEMENT" shall mean the written election to defer Fees signed
in writing by the Director and in the form provided by the Corporation.


1.91      "FEES" shall mean the fees earned as a Director.
 
1

--------------------------------------------------------------------------------



1.10      "PARTICIPANT" shall mean any Director who has at any time elected to
defer the receipt of Fees in accordance with the Plan.


1.11      "PLAN" shall mean this Director Deferred Compensation Plan, together
with all amendments hereto.


1.12      "SUBSIDIARY" shall mean a corporation organized and existing under the
laws of the United States or of any state of which more than 50% percent of the
issued and outstanding stock is owned by the Corporation or by a Subsidiary of
the Corporation, and which has been designated by the Board of Directors or the
Chief Executive Officer of the Corporation as a Subsidiary eligible to
participate in the Plan.


1.13      "YEAR" shall mean the calendar year.


ARTICLE II - ELECTION TO DEFER


2.1    ELIGIBILITY.  Any Director may elect to defer receipt of all or a
specified portion of his or her Fees for any Year in accordance with Article II.


2.2    ELECTION TO DEFER.  A Director who desires to defer the payment of all or
a portion of his or her Fees for any Year must complete and deliver an Election
Agreement to the Corporation no later than the last day of the Year prior to the
Year for which the Fees are earned by the Director; provided, however, that any
Director hereafter elected to the Board of Directors of the Corporation or a
Subsidiary who was not a Director on the preceding December 31 may make an
election to defer payment of Fees for the Year in which he or she is elected to
the Board of Directors by delivering the Election Agreement to the Corporation
within 30 days of first becoming eligible to participate in the Plan.  A
Director who timely delivers the Election Agreement to the Corporation shall be
a Participant in the Plan upon the Corporation's acceptance of such Election
Agreement.


2.3    AMOUNT DEFERRED; DATE OF DEFERRAL.  A Participant shall designate on the
Election Agreement (a) the amount of his or her Fees that are to be deferred to
the Plan for any Year, (b) the date on which the Participant's Fees shall be
distributed, (c) whether the distribution of deferred Fees is to be paid in its
entirety or whether such Fees shall be paid in installments, and (d) if in
installments, the number of quarterly installments.  Deferrals shall be until
the earlier to occur: (i) the date specified by the Participant which may be not
later than the date on which the Participant would attain age 72, or (ii) the
date of death of the Participant, at which time payment of the amount deferred
shall be made in accordance with Section 2.8 or 2.11 of this Article.  A
Participant may select not more than one date in each Election Agreement upon
which distribution shall be made or when installments shall begin. Distribution
dates shall be the first business day of a calendar quarter.


2.4    ACCOUNT.  The Corporation shall maintain an Account of the Fees deferred
by each Participant.  A Participant shall designate on the Election Agreement
whether to have the Account valued on the basis of Oregon Pacific Bancorp Common
Stock in accordance with Section 2.5 of this Article, or whether the Participant
is to receive interest in accordance with Section 2.6 of this Article.  The
Corporation may, if necessary or desirable, establish separate Accounts for a
Participant to properly account for amounts deferred under the different
alternatives and Years; all such Accounts are collectively referred to herein as
the Account.  The Account based on Oregon Pacific Bancorp Common Stock shall be
known as the "Common Stock Account", and the interest bearing account shall be
known as the "Interest Bearing Account." A Participant may defer a portion of
his or her Fees into each type of Account. Each Account shall reflect all
investment income and gains from investments as credits, and all losses and
transaction costs as debits. The Account shall not be debited for federal, state
or local income or other taxes attributable to net investment income or gains.
 
2

--------------------------------------------------------------------------------



2.5    COMMON STOCK ACCOUNT.  If a Participant elects to have all or a portion
of his or her Fees deferred into the Common Stock Account, the Corporation shall
credit to the Common Stock Account that number of whole shares of Common Stock
that could be purchased with an amount equal to the amount deferred in
accordance with the following procedure:


2.5.1     Beginning with fees earned in the Year 2007, crediting to the Common
Stock Account shall occur on March 31, June 30, September 30 and December 31.


2.5.2     Crediting to the Common Stock Account shall be at a price per share
equal to a weighted average, consisting of the average of the most recent
aggregate sales of no less than 1% of the Corporation’s issued and outstanding
stock determined as of crediting date.


2.5.3     There shall be no credits in the Common Stock Account for fractional
shares of Common Stock. Any cash deferral amount not credited to the Common
Stock Account because such amount is insufficient to purchase a whole share of
Common Stock shall be credited to the Dividend Account described in Section
2.5.4.


2.5.4     The Corporation shall establish a Dividend Account to which it shall
credit (I) fractional deferral amounts as described in Section 2.5.3, and (ii)
“hypothetical dividends” on shares of Common Stock which have been credited to a
Participant’s Common Stock Account, in an amount equal to actual cash dividends
paid on shares of the Corporation’s Common Stock from time to time. On the last
day of each quarter all sums in the Dividend Account shall be credited to the
Participant’s Common Stock Account at the price determined under Section 2.5.2.


2.6    INTEREST BEARING ACCOUNT.  If a Participant elects to have all or a
portion of his or her Fees deferred into the Interest Bearing Account, there
shall be added to the Account on the first day of each month the dollar amount
of such Fees payable for such period plus all interest payable on such Interest
Bearing Account for such period as follows:  A Participant's Interest Bearing
Account will be credited with interest on the average daily balance in the
Interest Bearing Account during each month at a rate equal to the effective
annual yield of the average of the Moody's Average Corporate Bond Yield Index
for the preceding month, as published by Moody's Investor Service, Inc. or any
successor publisher thereto, or, if such index is no longer published, a
substantially similar index selected by the Board.


2.7    STATUS OF ACCOUNT. Neither Participant, nor Participant’s heirs,
beneficiaries, creditors, successors, assigns, probate estate or legal
representative, shall have any right, title or interest in any Account
established under the Plan, nor in the values, benefits or proceeds of the
Account. The Account and all cash, values, benefits, holdings, funds and
proceeds of the Account shall be and remain part of the general assets of
Bancorp. Nothing in the Agreement shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Bank or Bancorp and
Participant, Participant’s beneficiaries or any other person. Nothing in the
Agreement shall give rise to a duty or obligation on the part of the Bank or
Bancorp toward Participant or Participant’s heirs, beneficiaries, creditors,
successors, assigns, probate estate or legal representatives.
 
3

--------------------------------------------------------------------------------



2.8    PAYMENT OF ACCOUNT; PERIOD OF DEFERRAL.  The amount of a Participant's
Account shall be paid to the Participant in a single payment and/or in a number
of substantially equal consecutive quarterly installments (not to exceed 40)
payable March 31, June 30, September 30 and December 31, as elected by the
Participant in the Election Agreement.  Distributions from the Interest Bearing
Account shall be in cash. Distributions from the Common Stock Account shall be
in shares of Common Stock issued by the Corporation.  The amount of any Account
remaining after payment of an installment shall continue to be valued in
accordance with Section 2.5 of this Article or bear interest in accordance with
Section 2.6 of this Article.  Full payment or the first quarterly installment,
as the case may be, shall be made as soon as administratively possible after (i)
the date specified in Section 2.3 of this Article, or (ii) the date of the
Participant's death. The election as to the time for and method of payment of
the amount of the Account relating to Fees deferred for a particular Year shall
be made on the Election Agreement(s) and may not thereafter be altered except as
provided in Section 11 of this Article.


In the event that a Participant elects to receive installment payments under
this Section 2.8:


(a)  The amount of the distribution of shares from the Common Stock Account
shall be valued based on a price per share equal to a weighted average,
consisting of the average of the most recent aggregate sales of no less than 1%
of the Corporation’s issued and outstanding stock determined as of ten (10) days
prior to the distribution date.


(b)  The amount of the distribution of cash from the Interest Bearing Account
shall be valued based on the value of such Account on the last business day of
the calendar quarter immediately prior to such distribution date;


(c)  The amount of each installment shall be determined by dividing the value of
the Common Stock Account, the Interest Bearing Account, or both, as the case may
be, by the number of installments remaining to be paid to the Participant.


2.9    SMALL PAYMENTS.  Notwithstanding the foregoing, if the quarterly
installment payment elected under any Election Agreement would result in a
quarterly payment of less than $500 in cash or Common Stock value, as the case
may be, the Participant shall receive an immediate lump sum payment of the
entire amount of the Account to the Participant on the day the installment
payments were to begin.


2.10      DEATH OF PARTICIPANT.  In the event of the death of a Participant, the
amount of the Participant's Account shall be paid to the Beneficiary or
Beneficiaries designated in writing signed by the Participant in the form
provided by the Corporation. In the event there is more than one Beneficiary,
such form shall include the proportion to be paid to each Beneficiary and
indicate the disposition of such share if a Beneficiary does not survive the
Participant, and in the absence of any such designation, payment from the
Account shall be divided equally among all other Beneficiaries.  A Participant's
Beneficiary designation may be changed at any time prior to the Participant's
death by execution and delivery of a new Beneficiary designation form.  The form
on file with the Corporation at the time of the Participant's death which bears
the latest date shall govern.  In the absence of a Beneficiary designation or
the failure of any Beneficiary to survive the Participant, the amount of the
Participant's Account shall be paid to the Participant's estate in its entirety
ninety days after the appointment of an executor or administrator.  In the event
of the death of any Beneficiary after the death of a Participant, the remaining
amount of the Account payable to such Beneficiary shall be paid in its entirety
to the estate of such Beneficiary ninety days after the appointment of an
executor or administrator for such estate or within a reasonable time
thereafter.
 
4

--------------------------------------------------------------------------------



2.11      ACCELERATION.


2.11.1  Notwithstanding any other provision of the Plan to the contrary, upon
the occurrence of a Change of Control, a Participant shall be entitled to
receive from the Corporation the payment of his or her Account in the manner
selected as follows: within 30 days following the date that a person first
becomes eligible to become a Participant, the Participant shall be entitled to
make a Change of Control Election which will be applicable in the event of a
Change of Control (the "Change of Control Election").  The Change of Control
Election will provide the following distribution options to a participant in the
event of a Change of Control: (i) upon the occurrence of a Change of Control,
the entire amount of the Participant's Account will be immediately paid in full,
to the Participant regardless of whether the Participant continues as a Director
after the Change of Control; (ii) upon and after the occurrence of a Change of
Control, the entire amount of the Participant's Account will be immediately paid
in full to the Participant, but only if either (a) the Participant is not a
Director as of immediately after the Change of Control, or (b) the Participant
ceases to be a Director within two Years after the Change of Control; or (iii)
upon the occurrence of a Change of Control, the payment elections specified in
the Participant's Election Agreement shall govern irrespective of the Change of
Control.


2.11.2  The Corporation may accelerate the making of payment of the amount of a
Participant's Account to a Participant in the event of an "unforeseeable
emergency" of the Participant.  For purposes of this Section 2.11.2, the term
"unforeseeable emergency" shall mean a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant's spouse, or the Participant's dependent (as
defined in Section 152(a) of the Code), the loss of the Participant's property
due to casualty, or such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The determination of an "unforeseeable emergency" and the ability
of the Corporation to accelerate the payment of Participant's Account shall be
determined in accordance with the requirements of Section 409A of the Code and
applicable regulations issued thereunder.


2.12      CHANGE OF CONTROL.  Notwithstanding any other provision of the Plan to
the contrary, in the event of a Change of Control, no amendment or modification
of this Plan may be made at any time on or after such Change of Control (a) to
reduce or modify a Participant's Pre-Change of Control Account Balance, (b) to
reduce or modify the Interest Bearing Account's rate of earnings on or method of
crediting such earnings to a Participant's Pre-Change of Control Account
Balance, (d) to reduce or modify the Common Stock Account's method of
calculating all earnings, gains, and/or losses on a Participant's Pre-Change of
Control Account Balance, or (e) to reduce or modify the Participant's deferrals
to be credited to a Participant's Plan Account for the applicable deferral
period.  For purposes of this Section 2.12, the term "Pre-Change of Control
Account Balance" shall mean, with regard to any Plan Participant, the aggregate
amount of such Participant's prior deferrals with all earnings, gains, and
losses thereon which are credited to the Participant's Plan Account through the
close of the calendar Year in which such Change of Control occurs.

5

--------------------------------------------------------------------------------



2.13      INTEREST BEARING ACCOUNT AFTER CHANGE OF CONTROL.  In accordance with
the provisions of Section 2.6 hereof, in the event that Moody's Average
Corporate Bond Yield Index ceases to be published on or after a Change of
Control, the Corporation shall reasonably select a substantially similar index
to be used in crediting earnings on Participants' Pre-Change of Control Account
Balances held in the Plan's Interest Bearing Account.


2.14      COMMON STOCK CONVERSION.  In the event of a Change of Control in which
the Common Stock of the Corporation are converted into or exchanged for
securities, cash and/or other property as a result of any capital reorganization
or reclassification of the capital stock of the Corporation, or as a result of
the consolidation or merger of the Corporation with or into another corporation
or entity, or the sale of all or substantially all of its assets to another
corporation or entity, the Corporation shall cause the Common Stock Account to
reflect the securities, cash and other property to be received in such
reorganization, reclassification, consolidation, merger or sale on the balance
in the Common Stock Account and, from and after such reorganization,
reclassification, consolidation, merger or sale, the Common Stock Account shall
reflect all dividends, interest, earnings and losses attributable to such
securities, cash, and other property (with any cash earning interest at the rate
applicable to the Interest Bearing Account). If in such a consolidation, merger
or other Change of Control, holders of the Company’s Common Stock shall receive
any consideration other than common shares of the resulting or surviving
corporation, the Plan Administrator, in its sole discretion, shall determine the
appropriate change in Participants’ Common Stock Account.


2.15      AMENDMENT IN THE EVENT OF A CHANGE OF CONTROL.  On or after a Change
of Control, the provisions of Article I and Article II may not be amended or
modified as such provisions apply to Participants' Pre-Change of Control Account
Balances.


2.16      STATEMENT.  Each Participant shall receive a statement of his or her
Account not less than annually.


2.17      VALUATION OF ACCOUNTS. 


2.17.1  Each Account shall be valued as of the last day of each calendar quarter
until payment of a Participant's Fees in full. 
 
6

--------------------------------------------------------------------------------



2.17.2  If a Participant has elected to have Fees deferred into the Common Stock
Account, the Corporation shall ascertain the number of shares in the Account
after taking into all credits and distributions. Automatically and without
further action by the Corporation, if at any time the number of outstanding
shares of Common Stock shall be increased as the result of any stock dividend,
stock split, recapitalization, merger, consolidation, spin-off, reorganization,
subdivision, reclassification, combination, exchange of shares, or a similar
corporate change, the number of shares of Common Stock to which each
Participant’s stock credit account is equivalent shall be increased in the same
proportion as the outstanding number of shares of Common Stock is increased, or
if the number of outstanding shares of Common Stock shall at any time be
decreased as the result of any such corporate change, the number of shares of
Common Stock to which each Participant’s stock credit account is equivalent
shall be decreased in the same proportion as the outstanding number of shares of
Common Stock is decreased.


2.17.3  If a Participant has elected to have Fees deferred into the Interest
Bearing Account, the Corporation shall ascertain the value of such Interest
Bearing Account by adding to the value of the Account at the beginning of such
calendar quarter the dollar amount of the Fees deferred into the Account for
such quarter, plus the value of any interest paid on the Account in accordance
with this Article, less any distributions made from the Account in accordance
with this Article.


2.18      PLAN TRANSFERS.  Participants may elect to transfer vested performance
awards (other than stock option awards) granted to the Participant under one or
more compensation plans established by the Corporation to the Plan, provided
that the Participant's election to transfer such vested award is made in
accordance with the requirements of the grant agreement under which the award
was issued and in accordance with the requirements of Section 409A of the Code. 
Transferred awards shall be subject to full investment diversification if cash
based, and transferred awards shall be invested in a separate Account to be
established by the Corporation as Plan administrator if equity based.  Awards
invested in the Plan's Common Stock Account will not be subject to investment
direction or diversification.  Transferred awards shall be separately maintained
under the Plan.


ARTICLE III - ADMINISTRATION


The Corporation shall be responsible for the general administration of the Plan
and for carrying out the provisions hereof.  The Corporation shall have all such
powers as may be necessary to carry out its duties under the Plan, including the
power to determine all questions relating to eligibility for and the amount in
an Account, all questions pertaining to claims for benefits and procedures for
claim review, and the power to resolve all other questions arising under the
Plan, including any questions of construction.  The Corporation may take such
further action as the Corporation shall deem advisable in the administration of
the Plan.  The actions taken and the decisions made by the Corporation hereunder
shall be final and binding upon all interested parties.


ARTICLE IV - AMENDMENT AND TERMINATION


The Corporation reserves the right to amend or terminate the Plan at any time by
action of its Board of Directors or any duly authorized Committee of the Board
of Directors; provided, however, that no such action shall adversely affect any
Participant or Beneficiary with respect to the amount credited to an Account,
and provided further that any such action shall be subject to the limitations
set forth in Article II, Sections 2.10 and 2.13.  No amendment or termination of
the Plan shall result in an acceleration of Plan benefits in violation of
Section 409A of the Code.

7

--------------------------------------------------------------------------------



ARTICLE V - MISCELLANEOUS


5.1    NO PRESENT INTEREST.  Subject to any federal statute to the contrary, no
right or benefit under the Plan and no right or interest in each Participant's
Plan Account shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate alienate, sell,
assign, pledge, encumber, or charge any right or benefit under the Plan, or
Participant's Plan Account shall be void.  No right, interest, or benefit under
the Plan or Participant's Plan Account shall be liable for or subject to the
debts, contracts, liabilities, or torts of the Participant or Beneficiary.  If
the Participant or Beneficiary becomes bankrupt or attempts to alienate, sell,
assign, pledge, encumber, or charge any right under the Plan or Participant's
Plan Account, such attempt shall be void and unenforceable.


5.2    PLAN NONCONTRACTUAL.  Nothing herein contained shall be construed as a
commitment to or agreement with any Director of the Corporation or a Subsidiary
to continue such person's directorship with the Corporation or Subsidiary, and
nothing herein contained shall be construed as a commitment or agreement on the
part of the Corporation or any Subsidiary to continue the directorship or the
rate of director compensation of any such person for any period.  All Directors
shall remain subject to removal to the same extent as if the Plan had never been
put into effect.


5.3    INTEREST OF DIRECTOR.  The obligation of the Corporation under the Plan
to make payment of amounts reflected on an Account merely constitutes the
unsecured promise of only the Corporation to make payments from its general
assets as provided herein.  Further, no Participant or Beneficiary shall have
any claim whatsoever against any Subsidiary for amounts reflected on an
Account.  At its discretion, the Corporation may establish one or more trusts,
with such trustees as the Corporation may approve, for the purpose of providing
for the payment of benefits owed under the Plan.  Although such a trust may be
irrevocable, in the event of insolvency or bankruptcy of the Corporation, such
assets will be subject to the claims of the Corporation's general creditors. To
the extent any benefits provided under the Plan are paid from any such trust,
the Corporation shall have no further obligation to pay them.  If not paid from
the trust, such benefits shall remain the obligation of the Corporation.


5.4.   CLAIMS OF OTHER PERSONS.  The provisions of the Plan shall in no event be
construed as giving any person, firm, or corporation any legal or equitable
rights against the Corporation or any Subsidiary, or the officers, employees, or
directors of the Corporation or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.


5.4    DELEGATION OF AUTHORITY.  Any action to be taken by the Corporation's
Board of Directors under this Plan may be taken by any duly authorized Committee
of the Board of Directors.


5.6    SEVERABILITY.  The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted herefrom.


5.7    GOVERNING LAW.  The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Oregon and applicable
federal law.

8

--------------------------------------------------------------------------------



5.8    COMPLIANCE WITH CODE SECTION 409A. The Plan is intended to provide for
the deferral of compensation in accordance with the provisions of Section 409A
of the Code and regulations and published guidance issued pursuant thereto. 
Accordingly, the Plan shall be construed in a manner consistent with those
provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Corporation to reflect or otherwise
facilitate compliance with such provisions with respect to amounts deferred on
and after January 1, 2005, including as contemplated by Section 855(f) of the
American Jobs Creation Act of 2004.  Notwithstanding any provision of the Plan
to the contrary, no otherwise permissible election, deferral, accrual, or
distribution shall be made or given effect under the Plan that would result in
early taxation or assessment of penalties or interest of any amount under
Section 409A of the Code.


Date of Adoption by Board of Directors: December 19, 2006.

 
9

--------------------------------------------------------------------------------
